Case 2:19-cv-02123-DMG-AGR Document 49 Filed 12/09/19 Page 1 of 2 Page ID #:404



   1   JOHN S. CHA (SBN 129115)
   2
       jcha@raineslaw.com
       RAINES FELDMAN LLP
   3   1800 Avenue of the Stars, 12th Floor
   4   Los Angeles, CA 90067
       Telephone: (310) 440-4100
   5   Facsimile: (424) 239-1613
   6
       MARK E. ELLIOTT (SBN 157759)
   7   mark.elliott@pillsburylaw.com
   8   PILLSBURY WINTHROP SHAW PITTMAN LLP
       725 South Figueroa Street, Suite 2800
   9   Los Angeles, CA 90017-5406
  10   Telephone: (213) 488-7100
       Facsimile: (213) 629-1033
  11

  12   Attorneys for Plaintiffs
       TC RICH, LLC, Rifle Freight, Inc., Fleischer
  13   Customs Brokers, Richard G. Fleischer, and
  14   Jacqueline Fleischer

  15                        UNITED STATES DISTRICT COURT
  16                      CENTRAL DISTRICT OF CALIFORNIA
  17

  18   TC RICH, LLC, a California Limited       Case No.: 2:19-CV-02123-DMG-AGR
       Liability Company, RIFLE FREIGHT,
  19   INC., a California corporation,
       FLEISCHER CUSTOMS BROKERS, a
  20   sole proprietorship, RICHARD G.          NOTICE OF DISMISSAL OF
       FLEISCHER, an individual, and            DEFENDANT HAROON KHAN
  21   JACQUELINE FLEISCHER, an
       individual,                              PURSUANT TO FRCP 41(a)(1)
  22
                   Plaintiffs,
  23                                            Courtroom: 8C
             v.                                 Judge: Hon. Dolly M. Gee
  24
       HUSSAIN M. SHAIKH, an individual,
  25   HAROON KHAN, an individual, and
       SHAH CHEMICAL CORPORATION, a First Amended Complaint: 06/04/2019
  26   California Corporation.
  27               Defendants.
  28

       TC RICH v. SHAIKH, et al.                      FRCP 41(a)(1) NOTICE OF DISMISSAL
                                                         OF KHAN WITHOUT PREJUDICE
Case 2:19-cv-02123-DMG-AGR Document 49 Filed 12/09/19 Page 2 of 2 Page ID #:405



   1         PLEASE TAKE NOTICE that Plaintiffs, pursuant to Federal Rule of Civil
   2   Procedure 41(a)(1), hereby dismiss all claims without prejudice against defendant
   3   Haroon Khan.
   4         Defendant Haroon Khan has not answered the complaint and has not filed a
   5   motion for summary judgment. Accordingly, this matter may be dismissed without
   6   prejudice and without an Order of the Court. See Pedrina v. Chun, 987 F.2d 608, 609
   7   (9th Cir. 1993).
   8

   9   Dated: December 9, 2019                   RAINES FELDMAN LLP
  10
                                                 By: /s/ John S. Cha
  11                                                 John S. Cha
  12
                                                 PILLSBURY WINTHROP SHAW
  13                                             PITTMAN LLP
  14                                             By: /s/ Mark E. Elliott
  15                                                 Mark E. Elliott

  16                                             Attorneys for Plaintiffs
  17                                             TC RICH, LLC, RIFLE FREIGHT, INC.,
                                                 FLEISCHER CUSTOMS BROKERS,
  18                                             RICHARD G. FLEISCHER, AND
  19                                             JACQUELINE FLEISCHER

  20

  21         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, John S. Cha, attest that the other
  22   signatory listed, and on whose behalf this filing is submitted, concurs in the filing
  23   content and has authorized this filing.
  24                                                         /s/ John S. Cha
  25

  26

  27

  28
        TC RICH v. SHAIKH, et al.                         FRCP 41(a)(1) NOTICE OF DISMISSAL
                                                             OF KHAN WITHOUT PREJUDICE
